DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10, 12 and 25-31 were rejected in Office Action mailed on 11/09/2020.
	Applicant filed a response, amended claim 1 and canceled claim 11 and 15-24. 
	Claims 1-10, 12-14 and 25-31 are currently pending in the application.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/21/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/21/2019 is withdrawn.  Claims 13-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 29, delete “40 pp,” and insert --40 ppm--.

Allowable Subject Matter
In view of the amendments filed on 01/19/2021, which incorporates allowable subject matter from dependent claim 11 into independent claim 1; claims 1-10, 12-14 and 25-31 are allowed over the closest prior art of record Yushin and Huff.
The following is an examiner’s statement of reasons for allowance: 
The prior art, taken alone or in combination, fails to teach or suggest the particulars of wherein 1.04≤b/a≤5.56 is satisfied, where, in a solid 7Li-NMR spectrum of the positive electrode active material laver, "a" is the peak area at -40 ppm to 40 pp, obtained by measurement with a repeated latency of 10 seconds, and "b" is the peakDB1/ 118244561.1Application No. 16/070,331 Attorney Docket No. 054160-5095Page 4area at -40 ppm to 40 ppm, obtained by measurement with a repeated latency of 3000 seconds. In addition, the above properties would 
Therefore, absent further hints in the prior art, it would not have been obvious to modify or combine the teachings of Yushin or Huff to have arrived at the presently claimed invention. 
In light of the above, claims 1-10, 12-14 and 25-31 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723